DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/03/2021.	
3.	Claims 1-29 are pending. Claims 1-29 are under examination on the merits. Claims 1-20, 22, 26, 28-29 are amended.  
4.	The objections and rejections not addressed below are deemed withdrawn.

Information Disclosure Statement
5.	The information disclosure statements submitted on 03/08/2021, 03/08/2021, and 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with   Yuezhong Feng on 07/21/2021 to amend claim 1 Claims 9-11, 16-17 are cancelled. All the claims renumbered accordingly. 
The application has been amended as follows:
6.1	 Claim 1 (Page 1/5, marked as Page 2, claims dated 06/03/20121) has been replaced by –
1.	A composition comprising a heat transfer portion and a lubricating portion, wherein at least 20 wt% of the lubricating portion comprises one or more compounds according to formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Formula (I)
wherein 
W is H;
Y is independently selected from the group consisting of F, Cl, Br, and I;
Z is independently selected from the group consisting of H, OH, (CW2)pCW3, CY3,  OCW3, O(CW2)pCW3, OCW((CY2)mCY3)CWCW2, polyalkylene glycol, and polyolester; 
n is an integer from 2 to 250;
m is an integer from 0 to 3; and
p is an integer from 0 to 9,
wherein the composition comprises at least two different compounds of formula (I),
wherein the lubricating portion has a kinematic viscosity at 40°C of from about 20 to 100 cSt,
wherein the composition has an ignition temperature of about 500 °C or greater, and
wherein the composition is non-flammable.–
6.2	 Claim 9 (Page 2/5, marked as Page 3, claims dated 06/03/20121) has been cancelled. 
6.3	 Claim 10 (Page 2/5, marked as Page 3, claims dated 06/03/20121) has been cancelled. 
6.4	 Claim 11 (Page 2/5, marked as Page 3, claims dated 06/03/20121) has been cancelled. 
6.5	 Claim 16 (Page 3/5, marked as Page 3, claims dated 06/03/20121) has been cancelled. 
6.6	 Claim 17 (Page 3/5, marked as Page 3, claims dated 06/03/20121) has been cancelled. 
Allowable Subject Matter
7.	Claims 1-8, 12-15, 18-29  are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Minor et al. (WO 2014/172272 A1, hereinafter “Minor”). 
Minor teaches a method to improve miscibility in refrigeration, air conditioning, or heat pump systems comprising charging a refrigeration, air conditioning, or heat pump system with a refrigerant composition, wherein the refrigerant composition comprises at least one refrigerant and a lubricant; wherein the at least 20 wt% of the lubricating portion comprises at least one perfluoropolyether such as one of Krytox GPL 104-106, and at least one non-fluorinated lubricant provided that the refrigerant composition has no more than two liquid phases over the range of the composition and over a range of temperature from about -40°C to about +200°C Minor does not expressly the composition comprises at least two different compounds of formula (I) as set forth, wherein the lubricating portion has a kinematic viscosity at 40°C of from about 20 to 100 cSt, wherein the composition has an ignition temperature of about 500 °C or greater, and wherein the composition is non-flammable. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed composition comprising a heat transfer portion and a lubricating portion, wherein at least 20 wt% of the lubricating portion comprises one or more compounds according to formula (I): 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Formula (I)
2)pCW3, CY3,  OCW3, O(CW2)pCW3, OCW((CY2)mCY3)CWCW2, polyalkylene glycol, and polyolester;  n is an integer from 2 to 250; m is an integer from 0 to 3; and p is an integer from 0 to 9, wherein the composition comprises at least two different compounds of formula (I), wherein the lubricating portion has a kinematic viscosity at 40°C of from about 20 to 100 cSt, wherein the composition has an ignition temperature of about 500 °C or greater, and wherein the composition is non-flammable.

The embodiment provides compositions, uses thereof and methods for preparing the same, wherein the composition comprises a heat transfer portion and a lubricating portion, wherein the lubricating portion comprises a halogenated polyether, since there is a need for lubricants that can be used in conjunction with heat transfer fluids, both those currently used and those proposed as replacement compositions. In particular, lubricants are desired that are miscible with a wide range of heat transfer fluids, possess an appropriate viscosity, do not reduce the performance of heat transfer fluids and have low flammability; all in addition to successfully functioning as a lubricant. Lubricants with low flammability are particularly important for heat transfer fluids that are used in automobile air-conditioning, as such compositions are in danger of coming into contact with hot metal surfaces of the engine. Accordingly, the presently claimed invention as defined by claims 1-8, 12-15, 18-29   is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
10/25/2021